             Case 3:16-cr-00440-WHA Document 258 Filed 07/10/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA


                                         CRIMINAL MINUTES

Date: 07/10/2020                     Time: 3 hours 33 minutes    Judge: WILLIAM ALSUP
Case No.: 16-cr-00440-WHA-1          Case Name: USA v. Yevgeniy Aleksandrovich Nikulin

Attorney for Plaintiff: Michelle Kane, Katherine Wawrzyniak
Attorney for Defendant: Adam Gasner, Valery Nechay

Deputy Clerk: Tana Ingle                           Court Reporter: Marla Knox
Interpreter: Maria Entchevitch, Marina
Brodskaya (Russian)

Voir Dire: March 9, 2020
Trial Began: March 10, 2020
Trial Concluded: July 10, 2020

                                             PROCEEDINGS

Jury Trial – Held (See attached trial log)
